Citation Nr: 0024853	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  00-150 18	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, for a determination as 
to whether an attorney fee may be paid out of past-due 
benefits (PDBs), pursuant to 38 U.S.C. § 5904(d).

FINDINGS OF FACT

1.  The attorney and the claimant entered into a contingency 
fee agreement providing for direct payment of the attorney's 
fee by VA from any PDBs awarded to the claimant. 

2. Following an award of PDBs, the RO referred this case to 
the Board for a decision concerning whether the attorney was 
eligible under 38 U.S.C.A. § 5904(d) for payment of a fee 
from the PDBs.

3.   The RO has not addressed this issue in accordance with 
the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the current matter was pending before the Board, the 
Court decided the case of Scates v. Gober, No. 97-875 (U.S. 
Vet. App. August 14, 2000) (en banc).  That case held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements must be 
first addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original BVA review.

As this is the same type case, the Board must dismiss the 
matter for want of original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d).

ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from PDBs is dismissed. 




		
	Steven L. Keller
Member, Board of Veterans' Appeals





 


